322 F.2d 476
William Henry FRISON, Appellant,v.UNITED STATES of America, Appellee.
No. 7395.
United States Court of Appeals Tenth Circuit.
Oct. 1, 1963.

G. E. Oppenneer, Denver, Colo.  (Grant, Shafroth, Toll & McHenrie, Denver, Colo., were with him on the brief), for appellant.
Donald P. MacDonald, Asst. U.S. Atty.  (Lawrence M. Henry, U.S. Atty., was with him on the brief), for appellee.
Before LEWIS, HILL and SETH, Circuit Judges.
PER CURIAM.


1
Appellant, having been convicted of an offense against the United States from which judgment no appeal was taken, seeks to have produced at government expense the transcript of the trial proceedings and other documents because he 'is going to make a collateral attack upon his conviction pursuant to the provisions of Section 2255, Title 28 U.S.C.A. * * *' The trial court denied the application.


2
The judgment is affirmed for the reasons stated in Prince v. United States, 10 Cir., 312 F.2d 252; Pearson v. United States, 10 Cir., 313 F.2d 868; Lingo v. United States, 10 Cir., 320 F.2d 260.